DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 20 in the reply filed on 7/19/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “CMAS” without defining this term either in the claims or instant specification. Thus, it is unclear what this term means and is indefinite. 
Claims 2-9 are rejected for depending from claim 1. 
Claim 2 recites “CMAS” without defining this term either in the claims or instant specification. Thus, it is unclear what this term means and is indefinite. 
Claim 8 recites the limitation "the boat coat" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the boat coat” will be examined as “a bond coat”
Claim 8 recites the limitation "the environmental barrier coating" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the environmental barrier coating” will be examined as “an environmental barrier coating”. 
Claim 20 recites “CMAS” without defining this term either in the claims or instant specification. Thus, it is unclear what this term means and is indefinite. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIRBY et al. (US 2016/0108510).
With respect to claim 1, KIRBY et al. discloses an article (Abstract; Figures 2 and 3) comprising a substrate including a ceramic matrix composite (Paragraph [0006], [0014]) and a composite coating layer comprising a first coating, 340, comprising a rare-earth disilicate (Figure 3; Paragraph [0039]) and a second coating material, 350, comprising a rare-earth monosilicate (Figure 3; Paragraph [0039]). As seen in figure 3, the second coating material forms a continuous phase from one edge of the ceramic matrix composite to the opposite edge. 
With respect to claim 5, KIRBY et al. discloses that at least a portion of the coating includes a porosity of less than 5 volume percent (Paragraph [0027]). 
With respect to claim 6, KIRBY et al. discloses that at least a portion of the coating includes a porosity of greater than 10 volume percent (Paragraph [0027]). 
With respect to claim 7, KIRBY et al. discloses that the article further comprises that the environmental barrier coating includes a bond coat layer, 310, (Abstract) which is between the substrate and composite coating layer. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
______________________________________________________________________
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRBY et al. (US 2016/0108510) in view of SHIM et al. (US 2016/0214907).
With respect to claim 2, KIRBY et al. does not explicitly disclose that the second material comprises a rare-earth oxide. SHIM et al. discloses a ceramic matrix composite article comprising a barrier coating (Paragraph [0052]; Abstract). The barrier coating comprises a rare earth oxide to adjust the reaction rate of the barrier coating with CMAS and increase or decrease the chemical stability of the barrier coating (Paragraph [0053]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a rare earth oxide in the second coating material of KIRBY et al., as taught by SHIM et al. so as to adjust the reaction rate with CMAS and adjust the chemical stability of the barrier coating. 
______________________________________________________________________
Claim(s)  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRBY et al. (US 2016/0108510) in view of GHASRIPOOR et al. (US 2014/0147242).
With respect to claim 3, KIRBY et al. does not explicitly disclose the claimed material. GHASRIPOOR et al. discloses a barrier coating for turbomachines (Paragraph [0087] [0006]; Abstract) that has abrasive particles encased therein. The abrasive particles  include tantalum carbide (Abstract) so that a clearance is formed between the rotating portions of the turbomachine using the abrasive coating (Paragraph [0006], [0007]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include tantalum carbide in the barrier coating, and more specifically the second coating material, of KIRBY et al., as taught by GHASRIPOOR et al. so that a clearance can be formed between rotating parts. 

______________________________________________________________________
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRBY et al. (US 2016/0108510) in view of KIRBY et al. (US 2011/0027517).
With respect to claim 8, KIRBY et al. does not explicitly disclose the claimed overlayer and transition layer. KIRBY et al. ‘517 discloses the improvement of a surface of a barrier coating (Title; Abstract) by including an optional outer layer, 20, that provides a seal against high temperature steam present in the engine environment (Paragraph [0063]). Further, KIRBY et al. ‘517 discloses a transitional layer, 16 or 18 or 22 as the rare earth disilicate layer, or as additional layers (Paragraph [0022]-[0025]) that varies compositionally between primary and secondary transitional materials, such as the rare earth disilicate (Paragraph [0022]), which imparts a seal against high temperature steam (Paragraph [0063]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an outer coating layer and compositional transitional layer between the barrier coating and substrate of KIRBY et al., as taught by KIRBY et al. ‘517 so as to provide a seal against steam within the engine environment. 

______________________________________________________________________
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRBY et al. (US 2016/0108510).
With respect to claim 9, KIRBY et al. discloses that each of the rare earth silicate layers can have a thickness of between 10 and 1000 microns (Paragraph [0034]). Thus, the scope of the range of thickness ratios between the two coatings include them each being the same (e.g., 1:1) and one being at the greatest thickness while the other being at the least thickness (e.g., 100:1). While KIRBY et al. doesn’t explicitly disclose the volumes of these layers, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide these layers over all of the surface on which they are applied so that the entire surface can be protected. 
With the surface area being the same for each of the first and second coatings, the change in thickness equates directly to the change in volume between the two coatings. Thus, the volume of the composite coating accounted for by the second coating includes 50 vol% (e.g., 1:1 thickness ratio between the two coating layers) and as low as 1 vol% (at a thickness ratio of 100:1 for the first coating to the second coating). 
__________________________________________________________________________
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIRBY et al. (US 2016/0108510) in view of ALBRECHT et al. (US 2007/0140835).
With respect to claim 20, KIRBY et al. discloses an article (Abstract; Figures 2 and 3) comprising a substrate including a ceramic matrix composite (Paragraph [0006], [0014]) and a composite coating layer comprising a first coating, 340, comprising a rare-earth disilicate (Figure 3; Paragraph [0039]) and a second coating material, 350, comprising a rare-earth monosilicate (Figure 3; Paragraph [0039]). As seen in figure 3, the second coating material forms a continuous phase from one edge of the ceramic matrix composite to the opposite edge. 
KIRBY et al. does not explicitly disclose that the second outer layer encapsulates the first coating layer. ALBRECHT et al. discloses a ceramic matrix composite structure (Abstract) having a barrier coating (Paragraph [0086]). The barrier coating surrounds the CMC material (Paragraph [0010], [0092], [0096]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to surround the CMC material with the barrier coating of KIRBY et al., as taught by ALBRECHT et al. so that the entirety thereof is protected. 
With the barrier coating surrounding the CMC part, the first coating at least partially encapsulates the CMC part while the second coating at least partially encapsulates the first coating (e.g., core comprising the first coating). 
 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745